DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 02/07/22 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 21-26, 28-37, 39-43 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamitsu et al. (US 6,992,283, cited on IDS).

a.	Re claim 21, Mamitsu et al. disclose a semiconductor device comprising: an insulating substrate 404 (see figs. 24-26, col. 30 ln. 22 to col 34 ln. 8; see remaining of disclosure for more details); a first IGBT element 411 (fig. 24, col. 30 ln. 23-25; in the alternative, the “first IGBT element” is the two IGBTs 411 shown on fig. 26 as a whole) disposed on or over the insulating substrate; a first upper surface plate electrode 423 (col. 30 ln. 35-44) electrically connected to the first IGBT element, the first upper surface plate electrode composed of (i.e. being) only a conductive member that is flat in a cross sectional view (423 has a flat portion FP indicated on the annoted figure below and therefore is, by that flat portion, flat in a cross sectional view); a control signal electrode pattern 408; a first signal connection pattern (453 and wire 407 connecting 453 to 408 on fig. 24; in the alternative the first signal pattern can be the patterns 453 and all the wires connecting 407 connecting from it as shown on figs.24&26; see col. 31 ln. 27-31) electrically connected between a control electrode (gate electrode(s) of 411 which is/are necessarily present even if not shown since gate terminals 408 are electrically connected to it or them through 407&453) of the first IGBT element and the control signal electrode pattern; a first pillar electrode 421 (fig. 24, col. 30 ln. 30-35) formed to connect between the first IGBT element and the first upper surface plate electrode; and a resin layer 400 (col. 31 ln. 40-45) formed to cover the first IGBT element and the insulating substrate.


    PNG
    media_image1.png
    757
    1581
    media_image1.png
    Greyscale


b.	Re claim 22, the semiconductor device according to claim 21, further comprises a diode 412 (fig. 24, col. 30 ln. 25-27) disposed on or over the insulating substrate.

c.	Re claim 23, the diode is connected to the first upper surface electrode via a second pillar electrode 422, a size of a junction area between the first IGBT element and the first pillar electrode is different from a size of a junction area between the diode and the second pillar electrode in a plan view (see fig. 26).

d.	Re claim 24, the first IGBT element and the diode are disposed in a straight line (see cross section line XXIV on fig. 26 for example).

e.	Re claim 25, the insulating substrate includes a first metal plate layer 454 (col. 30 ln. 44-56), an insulating layer 405 formed on or over the first metal plate layer, and a second metal plate 451 layer formed on or over the insulating layer.

f.	Re claim 26, the first IGBT element and the diode are connected to the second metal plate layer via a metal joint layer 433 (col. 30 ln. 44-56; note that solders are conventionally made of metal).

g.	Re claim 28, the metal joint layer is a solder layer (col. 30 ln. 44-56).

h.	Re claim 29, the resin layer is made of epoxy resin (col. 31 ln. 45).

i.	Re claim 30, the insulating layer includes a ceramic layer (aluminum nitride).

j.	Re claim 31, the first pillar electrode is made of copper (col. 30 ln. 30-35).

k.	Re claim 32, the first metal plate layer and the second metal plate layer are made of copper (col. 30 ln. 44-57).

l.	Re claim 33, a thickness of the first pillar electrode is thicker than a thickness of the first IGBT element in a cross sectional view (explicit on fig. 24).

m.	Re claim 34, the first metal plate later has a surface (bottom surface) which is exposed from (i.e. not covered by) the resin layer (fig. 24).

n.	Re claim 35, the semiconductor device according to claim 26, further comprises a signal control terminal (any other terminal 408 adjacent to the one shown on fig. 24; see fig. 26) electrically connected to the first IGBT element.

o.	Re claim 36, the signal control terminal is orthogonal to a main surface (vertical lateral surface; see figs. 24&26; the vertical lateral surface is a main surface as compared to the oblique surfaces at its upper and lower edges) of the resin layer.

p.	Re claim 37, the semiconductor device according to claim 36, further comprises: a power input terminal 462 having a surface (lateral vertical surface) which extends to be in parallel (in the width direction or thickness direction of 462) with the main surface of the resin layer; and a power output terminal 461 having a surface (lateral vertical surface) which extends to be in parallel (in the width direction or thickness direction of 462) with the main surface of the resin layer.

q.	Re claim 39, a plurality of the signal control terminals is formed along an outer periphery of the resin layer in a plan view (see fig. 26).

r.	Re claim 40, the power input terminal and the power output terminal are disposed at opposite sides (of a middle line of the package passing between them on fig. 26) to each other in a plan view.

s.	Re claim 41, a thickness of the first metal plate layer is same as a thickness of the second metal plate layer in a cross sectional view (see fig. 24).

t.	Re claim 42, the semiconductor device according to claim 21, further comprising a third pillar electrode 421 corresponding to the IGBT not shown in fig. 24 but shown in fig. 26, and this for the alternative underlined interpretation of the first IGBT element in claim 21 rejection above) formed so as to electrically connect between the first IGBT element and the first upper surface plate electrode.

u.	Re claim 43, a thickness of a portion of the resin layer which is formed so as to cover the first pillar electrode and the third pillar electrode, is greater than or equal to approximately 50 µm (col. 31 ln. 8-10 disclose a thickness of pillar 421 to be about 1.5mm, and as such, a portion of resin 400 covering it laterally and disposed between the bottom surface of 423 and the top surface of chip 411 would be at least 1.5mm thick, which is greater than 50 microns).

v.	Re claim 47, the control signal electrode pattern is formed so as to extend (by its portion 453) in a first (horizontal) direction parallel to a main surface of the insulating substrate, then extend (by 407) in a second direction (oblique upward direction) away from the main surface of the insulating substrate, and then extend again (by 407) in the first direction (407 extends at least horizontally over a distance after extending upward from 453 as can be seen on fig. 24).


Claim(s) 21, 45 and 47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otake et al. (US 2014/0159054, cited on IDS).

a.	Re claim 21, Otake et al. disclose a semiconductor device comprising: an insulating substrate 10 (see figs. 1-6 and related text; see remaining of disclosure for more details); a first IGBT element Q4 (fig. 6) disposed on or over the insulating substrate; a first upper surface plate electrode 221 electrically connected to the first IGBT element, the first upper surface plate electrode composed of only a conductive member that is flat in a cross sectional view (figs. 2&6); a control signal electrode pattern (either gate electrode of Q4 shown wire-bonded to G4 on fig. 5 or unlabeled wiring pattern on 10 and that is bonded to G4); a first signal connection pattern G4 electrically connected between a control electrode of the first IGBT element and the control signal electrode pattern; a first pillar electrode 204 formed to connect between the first IGBT element and the first upper surface plate electrode; and a resin layer 12 ([0077]) formed to cover the first IGBT element and the insulating substrate.

b.	Re claim 45, semiconductor device according to claim 21, further comprising a second upper surface plate electrode 224 (fig. 2) formed at a height equal to a height of the first upper surface plate electrode in a vertical direction with respect to a main surface of the insulating substrate, formed so as to have a constant separation distance (gap between 221 and 224) with the first upper surface plate electrode.

c.	Re claim 47, the control signal electrode pattern is formed so as to extend in a first direction parallel to a main surface of the insulating substrate, then extend in a second direction away from the main surface of the insulating substrate, and then extend again in the first direction (explicit on figs. 2&4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 38 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamitsu et al. (US 6,992,283, cited on IDS).

a.	Re claim 27, Mamitsu et al. disclose all the limitations of claim 27 except explicitly that the metal joint layer (i.e. solder layer 433) includes silver. But is conventionally known in the art to use environmentally-friendly solder such as Tin-Silver solder, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used a tin-silver solder for solder 433 in order to achieve an environmentally-friendly semiconductor package.

b.	Re claim 38, Mamitsu disclose all the limitations of claim 37 as stated above except explicitly that the power input terminal and the power output terminal have a circular hole, respectively. However, it is conventionally known in the art to provide circular holes in exposed portion of power terminals of power semiconductor packages in order to attach said power terminals non-permanently (as opposed to permanent attachment such as soldering) to other connectors of electronic component using bolts or screws and the likes. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the power input terminal and the power output terminal have a circular hole, respectively, and this in order to attach the power terminals to other connectors of electronic components for further integration of the power device package of figs. 24-26 and such that the package can be removed and replace as necessary (see MPEP 2144.I&II).

c.	Re claim 46, Mamitsu disclose all the limitations of claim 37 as stated above including that the semiconductor device according to claim 21, further comprises a signal control terminal (any signal control terminal 408 adjacent or other than the one on fig. 24) disposed on or over (i.e. in a position higher than) the control signal electrode pattern, except explicitly wherein the signal control terminal extends in a vertical direction with respect to a main surface of the insulating substrate. However, it is known in the art to form signal control terminals or pins or leads to be vertical to a top surface of a substrate bearing chips and signal patterns wherein the signal control terminals, pins or lead or bonded directly or soldered to the signal patterns. As such, it would have been obvious to one skilled in the art to have provided the signal control terminals 408 to be positioned vertically and directly bonded or soldered to patterns 453, and this as a non-inventive step of providing such signal control terminals according to a known configuration and to also suppress the parasitic inductance and signal delays that the wires connecting pins 408 and patterns 453 create (see MPEP 2144.I&II). The modification would have resulted in having the signal control terminals 408 extending in a vertical direction with respect to a main surface of the insulating substrate.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamitsu et al. (US 6,992,283, cited on IDS) in view of Endoh et al. (US 2012/0298009, cited on IDS).

Mamitsu disclose all the limitations of claim 27 as stated above except explicitly that the semiconductor device according to claim 27, further comprises a plurality of silver particles, wherein an average particle diameter of one of the plurality of silver particles is approximately 10 nm to approximately 100 nm.

However, Endoh et al. disclose a bonding material used for bonding power devices with high bond strength wherein the bonding material allow for bonding at low temperature and comprises silver particles (silver nanoparticles) having a preferred average particle dimeter of 10 to 100nm or even specifically of 60nm (see at least [0010]-[0012], [0022], [0029], [0055]-[0058], [0063], [0091]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used the adhesive of Endoh et al. as bonding material 433 in the device of Mamitsu et al. 383 in order to benefit from the advantages mentioned above. The combination above would have resulted in having the semiconductor device according to claim 27, further comprising a plurality of silver particles, wherein an average particle diameter of one of the plurality of silver particles is approximately 10nm to approximately 100nm.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-47 have been considered but are moot because either they do not apply to the reinterpretation of previously used references in view of Applicants’ amendments or to the reference of Otake et al. ‘054.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899